Opinion,
Mr. Justice Stebbett :
The reasons on which the motion for compulsory nonsuit was grounded are, first, because no negligence of defendant contributing to the accident was shown; and second, because it was shown that the plaintiff’s own negligence contributed to the injury. The judgment appears to have been entered, generally, on both grounds; but it is scarcely possible that the learned president of the Common Pleas intended to base it even partly on the first. The evidence, tending to prove that the injury complained of was caused by defendant’s negligence, was clearly sufficient to not only carry the case to the jury on that question, but also to warrant them in finding in favor of plaintiff. The time, place, and circumstances of the injury were all for the consideration of the jury on that as well as the question of plaintiff’s contributory negligence.
According to the evidence, the accident occurred early in the morning, while it was yet quite dark, at a regular crossing, planked and habitually used by many of the employees of the adjacent mill. The train by which plaintiff was knocked down and severely injured consisted of a dozen or more cars, which were being backed over the crossing at a considerable rate of speed. No warning of its approach was given by sounding a whistle, ringing a bell, or otherwise; nor was there any brake*297man or other person on the forward end of the train, or any light there, to give warning of its approach. It was also in evidence that on either side of the track, at the crossing, the view was obstructed by pig metal, which had been piled there by defendant. It further appeared that a recent snow-fall on the track tended to deaden the sound of the approaching train. These and other facts, which the evidence tended to prove, were amply sufficient to require the submission of the case to the jury on both questions. The plaintiff himself testified that, immediately before attempting to cross the track, he stopped, looked and listened, and, not seeing or hearing anything that indicated the approach of a train, he proceeded to cross the track, and was struck by the forward car as it was being backed over the crossing. It is evident, from his statement of the occurrence, that if there had been even a light on the rear end of the train it would have afforded him timely warning of its approach.
The principles of law applicable to such a state of facts as the evidence in this case tended to prove, are too well settled and have been too often stated, to require repetition. In the first place, a motion for a compulsory nonsuit is in effect a demurrer to plaintiff’s evidence. It must therefore be accepted! as true, and every reasonable inference of fact which a jury might draw from it in plaintiff’s favor must be drawn by the court: Miller v. Bealer, 100 Pa. 583; Hill v. Trust Co., 108 Pa. 1; McGrann v. Railroad Co., 111 Pa. 171. Again; what constitutes negligence in a given case, is generally a question for the jury. When the facts are admitted, or so clearly and conclusively proved as to admit of no reasonable doubt, it is the duty of the court to declare the law applicable to them; but, when material facts are disputed, or even in doubt, or inferences of fact are to be drawn from the testimony, it is the exclusive province of the jury to determine what the facts are, and apply them to the law as declared by the court. The line of demarcation, in that respect, between the duty of the court and that of the jury, should be carefully guarded. While, on the one hand, the court should never permit the jury to disregard or evade its instructions as to matters of law, it should be equally careful not to invade the province of the jury, and take upon itself the determination of facts about which there may be *298any question: Penna. Railroad Co. v. Werner, 89 Pa. 59, 64; Germantown Pass. Railway Co. v. Walling, 97 Pa. 55; Schum v. Railroad Co., 107 Pa. 8.
In view of the evidence in this case, it would be a manifest invasion of the constitutional province of the jury for any trial judge to undertake to say there was no evidence that defendant’s negligence caused the injury, or that plaintiff himself was guilty of negligence which contributed thereto. Both of these are questions of fact exclusively for the jury, and not of law for the court.
The case is not within the principle recognized in either of the authorities cited and relied on by defendant.
Judgment reversed, and procedendo awarded.